UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


SIOHBAN FERGUSON,

               Plaintiff,

       v.                                             Civil Action No. 22-1302 (TJK)

DENIS MCDONOUGH,

               Defendant.


                                        MEMORANDUM

       Plaintiff sued Defendant, the Secretary of Veterans Affairs, in D.C. Superior Court for

employment discrimination. She alleges that she faced discrimination based on her “status as a

parent.” ECF No. 1-1 at 3. She explains that she suffered an adverse employment action because

she missed work to care for her child during the COVID-19 pandemic. Id. at 4. She requests

money damages for loss of wages and other related harms. Id. at 3.

       Defendant removed to this Court under 28 U.S.C. § 1442(a)(1). ECF No. 1 at 2. He now

moves to dismiss, asserting two reasons the Court lacks subject-matter jurisdiction over this action.

ECF No. 7. The Court agrees that it lacks subject-matter jurisdiction over the aspects of Plaintiff’s

complaint that Defendant identifies. Still, because Plaintiff is proceeding pro se, the Court must

construe her allegations generously. Having done so, it concludes that to the extent Plaintiff seeks

to plead another claim over which the Court has subject-matter jurisdiction, she has failed to state

a claim, and so the Court will sua sponte dismiss it for that reason.

I.     Legal Standards

       Defendant moves under Federal Rule of Civil Procedure 12(b)(1) to dismiss the complaint

for lack of subject-matter jurisdiction. ECF No. 7 at 2. So Plaintiff “bears the burden of


                                                 1
establishing that the court has jurisdiction.” Sheppard v. United States, 640 F. Supp. 2d 29, 33

(D.D.C. 2009). That burden persists even though, as a pro se litigant, Plaintiff is “held to a less

stringent standard” than other plaintiffs. Bickford v. United States, 808 F. Supp. 2d 175, 179

(D.D.C. 2011). The Court may consider the allegations in her complaint, undisputed facts in the

record, and, if necessary, its resolution of disputed facts. Coal. for Underground Expansion v.

Mineta, 333 F.3d 193, 198 (D.C. Cir. 2003). The Court must ensure it has subject-matter jurisdic-

tion before turning to the merits. Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94 (1998).

         To the extent the Court has subject-matter jurisdiction, the question is whether Plaintiff has

stated a claim for which relief may be granted. Defendants have not moved to dismiss on that

basis, so the ordinary standard under Federal Rule of Civil Procedure 12(b)(6) does not apply. See

Baker v. Director, 916 F.2d 725, 726–27 (D.C. Cir. 1990) (per curiam). Still, sua sponte dismissal

is appropriate if it is “patently obvious” that Plaintiff cannot “prevail[ ] on the facts alleged in [her]

complaint.” Id. at 727. That is so “when the established law plainly prohibits this kind of suit.”

Jefferies v. District of Columbia, 916 F. Supp. 2d 42, 47 (D.D.C. 2013).

II.      Analysis

         Neither Plaintiff’s complaint nor the record provides much detail about her claims. So it

is hard to glean her legal theory of recovery. But because she filed her complaint pro se, the Court

will “infer the claims made wherever possible,” seeking to identify “all possible legal theories that

could apply.” Davis v. United States, 973 F. Supp. 2d 23, 26 (D.D.C. 2014). That inquiry is aided

by the few details that are available: Plaintiff is seeking money damages against an officer of the

federal government for employment discrimination, and she mentions some legal authorities re-

lated to “caregiver discrimination.” ECF No. 9 at 6–7; see also ECF No. 1 at 1. 1



1
    The legal authorities she mentions include a guidance document from the Equal Employment
                                                    2
       That Defendant is a federal officer suggests two paths. First, Plaintiff might have sued

Defendant in his official capacity, in which case the real party-in-interest is the United States.

Kentucky v. Graham, 473 U.S. 159, 165–66 (1985). Or second, she might have sued Defendant in

his individual capacity. The jurisdictional questions in this case largely arise from the former

possibility, so the Court will begin there.

       A.      The Court Lacks Subject-Matter Jurisdiction over a Claim against Defendant
               in His Official Capacity

       The United States and its agencies are immune from a suit against an officer in his official

capacity. Clark v. Libr. of Congr., 750 F.2d 89, 103 (D.C. Cir. 1984). And a suit barred by sov-

ereign immunity lies outside this Court’s jurisdiction. F.D.I.C. v. Meyer, 510 U.S. 471, 475

(1994). The Court’s power to hear an official-capacity suit thus turns on whether the United States

has consented to be sued. United States v. Mitchell, 463 U.S. 206, 212 (1983). Such a waiver

must be “unequivocally expressed in statutory text.” Lane v. Pena, 518 U.S. 187, 192 (1996).

               1.      Waivers of Sovereign Immunity

       Plaintiff’s task, then, was to identify statutory bases on which this claim might proceed. A

close reading of her complaint and her response to the motion to dismiss reveals three candidates:

(1) Title VII, (2) Executive Order 13,152, and (3) various civil-rights laws of the District of Co-

lumbia. See ECF No. 9 at 6–8. No candidate qualifies.

       The latter two bases are easily dismissed because they are not federal statutes. The execu-

tive order indeed forbids discrimination “based on an individual’s status as a parent.” Exec. Order

13,152, 65 Fed. Reg. 26115, 26115 (May 2, 2000). But an executive order cannot waive sovereign



Opportunity Commission that references Title VII of the Civil Rights Act of 1964 (“Title VII”),
an executive order prohibiting discrimination based on parental status, a bill that was “[i]ntroduced
into the Senate,” and various laws of the District of Columbia. ECF No. 9 at 6–7.

                                                 3
immunity; only Congress can do that. See Dep’t of the Army v. F.L.R.A., 56 F.3d 273, 275 (D.C.

Cir. 1995). That may be why the order explains that it does not “confer any right or benefit en-

forceable in law or equity against the United States or its representatives.” Exec. Order 13,152,

65 Fed. Reg. at 26115. By the same token, the laws of the District of Columbia are not federal

laws, so they cannot waive federal sovereign immunity either. 2

       That leaves Title VII. There, Plaintiff’s claim gains a foothold. Congress has waived

federal sovereign immunity for suits against the “head of [a relevant] department, agency, or unit”

of the federal government for violating Title VII. 3 But when Congress waives sovereign immun-

ity, it may choose to do so on the condition that the suit is brought in particular courts. United

States v. Mottaz, 476 U.S. 834, 841 (1986). That is true here: Suits under Title VII can be brought

only in federal court. Day v. Azar, 308 F. Supp. 3d 140, 144–45 (D.D.C. 2018); Williams v. Per-

due, 386 F. Supp. 3d 50, 54 (D.D.C. 2019).

       Normally, that fact would not present a problem in this (federal) Court. But because this

case began in the D.C. Superior Court, the ordinary basis of this Court’s jurisdiction over Title VII

claims—federal-question jurisdiction under 28 U.S.C. § 1331—is not in play.

               2.      Derivative Jurisdiction

       Under the traditional rule, when a case is removed from state to federal court, the federal

court’s jurisdiction derives from that of the state court. Lambert Run Coal Co. v. Balt. & Ohio


2
  See Dist. Props. Assocs v. District of Columbia, 743 F.2d 21, 27 (D.C. Cir. 1984) (explaining
that District of Columbia law is generally “treated as local law, interacting with federal law as
would the laws of the several states”); M’Culloch v. Maryland, 17 U.S. 316, 429 (1819) (“The
sovereignty of a state extends to everything which exists by its own authority, or is introduced by
its permission; but [it does not] extend to those means which are employed by congress to carry
into execution powers conferred on that body by the people of the United States[.]”).
3
  42 U.S.C. § 2000e-16(c); McNutt v. Hills, 426 F. Supp. 990, 1002 n.27 (D.D.C. 1977) (describing
that provision as “an explicit waiver of sovereign immunity”).

                                                 4
R.R. Co., 258 U.S. 377, 382 (1922). In other words, “if the state court lack[ed] jurisdiction over

the subject matter or the parties, the federal court acquires none upon removal, even though the

federal court would have had jurisdiction if the suit had originated there.” Arizona v. Manypenny,

451 U.S. 232, 242 n.17 (1981). In such circumstances, the court must dismiss the claim. Robinson

v. H.H.S., 21-CV-1644 (CKK), 2021 WL 4798100, at *2 (D.D.C. Oct. 14, 2021).

       Congress has eliminated the traditional rule for removals under 28 U.S.C. § 1441—but not

for those under Section 1442(a). Merkulov v. U.S. Park Police, 75 F. Supp. 3d 126, 130 (D.D.C.

2014). The implication, adopted by “[f]ederal courts in this [d]istrict, and throughout the country,”

is that “the doctrine of derivative jurisdiction still applies to claims removed under Section 1442.”

Id. And this case was removed under Section 1442(a)(1) because this suit relates to Defendant’s

acts as a federal officer. ECF No. 1 at 2. Thus, this Court has only derivative jurisdiction.

       That conclusion means Plaintiff’s Title VII claim must be dismissed, as Defendant asserts.

The D.C. Superior Court lacks jurisdiction to hear Title VII claims against federal employers be-

cause the statute’s waiver of sovereign immunity does not “expressly authorize[ ]” it to hear those

claims. Day, 308 F. Supp. 3d at 143; see also Williams, 386 F. Supp. 3d at 54; Robinson, 2021

WL 4798100, at *4. Because this Court has only that court’s jurisdiction here, it cannot hear a

claim under Title VII.

       B.      The Complaint Does Not State a Claim against Defendant in His Personal Ca-
               pacity

       There is a way to read Plaintiff’s complaint as seeking to assert a claim over which this

Court has subject-matter jurisdiction. Plaintiff requests damages, so perhaps she is trying to plead

a claim against Defendant in his individual capacity. Cf. Hafer v. Melo, 502 U.S. 21, 25 (1991).

And she referenced at least a conceivable basis for doing so.




                                                 5
       In very limited circumstances, a wronged party may have an implied cause of action for

damages, a Bivens claim, against federal officials for constitutional violations. 4 Plaintiff re-

sponded to Defendant’s Motion in part by explaining that she has a “fundamental right to the care,

custody, and control” of her child. ECF No. 9 at 4 (citing Palko v. Connecticut, 302 U.S. 319,

324–27 (1937), and Washington v. Glucksberg, 521 U.S. 702, 720 (1997)). In other words, she

may be seeking to assert a claim for damages against Defendant as an individual for violating her

putative substantive-due-process right to care for her children. 5 See Troxel v. Granville, 530 U.S.

57, 65–66 (2000).

       To the extent Plaintiff asserts a Bivens claim against Defendant in his individual capacity,

this Court has subject-matter jurisdiction. State courts may hear Bivens claims under the principle

of concurrent jurisdiction. See Tafflin v. Levitt, 493 U.S. 455, 458–60 (1990); cf. Bush v. Lucas,

462 U.S. 367, 371 (1983) (explaining that a Bivens claim had been filed in state court and removed

to a federal district court). And the question whether Plaintiff does in fact have an implied cause

of action for an alleged constitutional violation does not implicate subject-matter jurisdiction. See

Doe v. Metro. Police Dep’t, 445 F.3d 460, 466–67 (D.C. Cir. 2006). Thus, the Court can determine

whether Plaintiff has stated a claim along these lines.




4
 See Bivens v. Six Unknown Named Agents of the Fed. Bureau of Narcotics, 403 U.S. 388, 395–
97 (1971); Davis v. Passman, 442 U.S. 228, 248–49 (1979); Carlson v. Green, 446 U.S. 14, 19–
23 (1980).
5
  Such a claim would require that Defendant was personally involved in violating Plaintiff’s rights.
In an individual-capacity suit, an officer is liable only “for his or her own acts, not the acts of
others.” Ziglar v. Abbasi, 137 S. Ct. 1843, 1860 (2017). There is no respondeat superior liability
in a Bivens claim. Lyles v. U.S. Marshals Serv., 301 F. Supp. 3d 32, 40 (D.D.C. 2018). Plaintiff
has not alleged that Defendant personally did anything that violated her constitutional rights. In-
dependent of the Court’s analysis below, that deficiency also warrants dismissal of her claim.

                                                 6
        The Supreme Court has not recognized a Bivens claim for violating the Due Process Clause

of the Fifth Amendment related to the freedom to raise one’s children. So this Court must decide

whether to recognize a new Bivens claim. The answer must be no if there are any “special factors

that counsel hesitation.” Hernandez v. Mesa, 140 S. Ct. 735, 743 (2020) (quoting Abbasi, 137

S. Ct. at 1857 (alterations adopted)). There are here.

        The most relevant special factor here is “the existence of a comprehensive remedial

scheme.” Wilson v. Libby, 535 F.3d 697, 705 (D.C. Cir. 2008) (citing Bush, 462 U.S. at 388–90).

Such a remedial scheme “precludes creation of a Bivens [action].” Id. That factor is relevant here

because “Title VII” is a “a comprehensive scheme that addresses precisely the wrongdoing alleged

by [Plaintiff].” Webster v. Spencer, 318 F. Supp. 3d 313, 320 (D.D.C. 2018). Title VII, as the

Supreme Court has explained, is “the exclusive judicial remedy for claims of discrimination in

federal employment.” Id. (quoting Brown v. G.S.A., 425 U.S. 820, 835 (1976)). Thus, this Court

cannot recognize a new Bivens claim under these circumstances.

        In other words, it is “patently obvious” that Plaintiff cannot prevail on a Bivens claim.

Baker, 916 F.2d at 727. That is so because the exclusivity of Title VII is well-established, because

her claim is substantively novel, and because the Supreme Court has repeatedly emphasized that

recognizing new Bivens actions “is a disfavored judicial activity.” Hernandez, 140 S. Ct. at 742

(quotation omitted). Thus, “established law plainly prohibits” such a claim. Jefferies, 916 F. Supp.

2d at 47. And to the extent Plaintiff’s complaint seeks to asserts one, the Court will dismiss it

because it does not state a claim. 6




6
  Because this deficiency cannot be cured with new factual allegations, the Court’s dismissal on
these grounds is with prejudice. Firestone v. Firestone, 76 F.3d 1205, 1209 (D.C. Cir. 1996).

                                                 7
III.    Conclusion

        For all the above reasons, the Court will grant Defendant’s Motion and dismiss the case in

part for lack of subject matter jurisdiction and in part for failure to state a claim. A separate order

will issue.


                                                               /s/ Timothy J. Kelly
                                                               TIMOTHY J. KELLY
                                                               United States District Judge
Date: December 14, 2022




                                                  8